  8:18-cv-00507-RGK-CRZ Doc # 66 Filed: 12/23/20 Page 1 of 1 - Page ID # 300




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN DOE I, JOHN DOE II, JOHN DOE                          8:18CV507
IV, and JOHN DOE V,

                    Plaintiffs,                             ORDER

       vs.

DOUG PETERSON, Attorney General of
the State of Nebraska in his official
capacity; and JOHN BOLDUC,
Superintendent of Law Enforcement and
Public Safety for the Nebraska State
Patrol, in his official capacity,

                    Defendants.


       IT IS ORDERED that Defendants’ motion for extension of time to file a reply
brief (Filing 64) is granted, and their filing of a reply brief on December 22, 2020
(Filing 65), is considered timely.

      Dated this 23rd day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
